Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 14 October 2022 has been entered.
	The Request for Continued Examination filed has been carefully considered. The following information has been made of record in the RCE filed for the instant application:
1. Claim 9 has been canceled.
2. New Claims 10-19 have been added.
3. Claims 1, 3, 4, 6 and 8 have been amended. 
4. Remarks drawn to rejections under 35 USC 103
	Claims 1-8 and 10-19 are pending in the case.
The rejection of Claim 1 under 35 U.S.C. 103 as being unpatentable over Ni et al (Acta Hematologica 2014, 131, 102-111; cited in IDS filed 06/21/2019; of record) in view of Wipf et al (Tetrahedron Letters, 2015, 56, 3087-3100; cited in PCT/ISA/237 filed 06/21/2019; of record) has been withdrawn since claim 1 does not require the use of the active agent recited in claim 5.
The rejection of Claim 9 under 35 U.S.C. 103 as being unpatentable over Ni et al (Acta Hematologica 2014, 131, 102-111; cited in IDS filed 06/21/2019; of record) in view of Wipf et al (Tetrahedron Letters, 2015, 56, 3087-3100; cited in PCT/ISA/237 filed 06/21/2019; of record) and further in view of Nishino et al (US 8,658,686 B2; of record) has been rendered moot by cancelation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and new claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al (Acta Hematologica 2014, 131, 102-111; cited in IDS filed 06/21/2019; of record).
 Ni et al teaches that Celastrol is a TLR-4 inhibitor and significant shrinking of human multiple myeloma cells and detachment of human MM cells were observed (abstract; page 105, left col., first para under Results; page 106, left col., first para; part of the limitations of claim 1 regarding a TLR-4 antagonist as active agent). Ni also teaches that celastrol blocks activities of TLR4 (page 109, left col., last para through right col.). This tells the artisan that in addition to down regulating TLR4 expression, celastrol also inhibits TLR4 activity. 
Even though Ni et al does not expressly teach a method of treating multiple myeloma in a subject via administration of a TLR-4 antagonist, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to administer a TLR-4 antagonist in the claimed method of treatment since the TLR-4 antagonist is known to inhibit the proliferation of MM cells and also inhibit TLR-4 activity.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (E) and (G) above are seen to be applicable here since based on the prior art teachings, TLR-4 signaling is involved in multiple myeloma and celastrol is a TLR-4 antagonist. It is known to inhibit TLR-4 activity and proliferation of MM cell lines. Thus, it is obvious to administer an effective amount of a TLR-4 antagonist in a method treating multiple myeloma in a subject as instantly claimed.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. One of ordinary skill in the art would be motivated to administer a TLR-4 antagonist since TLR-4 antagonist blocks NF-kB activation thereby inhibiting angiogenesis and down regulates LPS-induced TLR-4 expression. Multiple signaling pathways are interrupted (page 109, left col. last para).
Claims 2-4 recite mechanism of action. Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See M.P.E.P. 2145. 
Since the prior art suggests the administration of a TLR-4 antagonist for treating multiple myeloma, the effects recited in instant claims 2-4 should be seen. The artisan would also find it obvious to use the antagonist in the subject recited in claim 17.

Response to Applicant’s Remarks
Applicant has traversed the rejection of claims 1-4 under 35 USC 103 over Ni arguing that Ni examined celasterol induced inhibition proliferation in two MM cell lines, LP-1 and NCI-H929. Primary MM plasmocytes were not used in the study. Ni chose LP-1 cell line. Ni discloses that the cell biology behavior of LP-1 could well reflect human MM. Nothing in Ni enables establishing whether this hypothesis is founded or not. Jego reference (submitted by IDS herewith) teaches that 8 out of the 16 cell lines tested expressed TLR5 (Fig. 1a) while Fig. 1c shows that 4 of the 12 primary melanoma cells assayed express TLR4, which discrepancy was commented by the authors as being surprising. In addition, the level of TLR4 expression in primary myeloma cells appear much lower than in MM cell lines. TLR7 was expressed by MM and primary myeloma cell lines (68% and 75% respectively). In view of this discrepancy one of ordinary skill in the art would have been doubtful as to the validity of Ni’s hypothesis.
Accordingly, Ni teaches that celasterol is an inhibitor of TLR4 overexpression induced LPS. The direct effect of celasterol in TLR4 expression in the absence of LPS stimulation has not yet been assayed. With respect to claim 4, Ni discloses in vivo culture of MM cell lines in the absence of any stroma. The mechanism of action as in claim 4 could not have been achieved as an effect on mesenchymal stromal cells were not represented (pages 6-8 of Remarks).
Applicant’s arguments have been considered but are not found to be persuasive. One of ordinary skill in the art knows well that cancer cell lines are frequently used in in vitro assays to study the effect an active agent. Ni uses human MM cell lines since it has already been used in various reports and its cell biology could well reflect human MM. Ni’s statement will not be seen as an uncertainty regarding its behavior. TLR4 expression in primary myeloma cells may be lower compared to MM ell lines. This teaching indicates that TLR4 is expressed to some extent. Therefore, the artisan would not have been doubtful as to the validity of Ni’s hypothesis. Ni’s teaching may show inhibition of overexpression of TLR4. Ni teaches that celasterol is a TLR4 expression inhibitor and also an inhibitor of its activity. Therefore, the artisan would have a reasonable expectation that celasterol would inhibit TLR4 expression and activity as long as it is expressed to some extent, irrespective of whether it is overexpressed by LPS or it is expressed in the absence of LPS stimulation. Ni’s teaching suggests administration of celasterol as an active agent in a method of treating MM in a subject since it is a TLR4 specific antagonist. Therefore, there is a reasonable expectation of success that administration of celasterol to a human will have the effect recited in claim 4 and the effects recited in claims 2-3. The rejection is maintained.
Claims 1-4 and new claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (Molecular Medicine Reports, 2016, 13, 1827-1832; published online December 22, 2015; cited in IDS filed 06/21/2019; of record).
Gao et al teaches that the compound andrographolide is a TLR-4 inhibitor and inhibits multiple myeloma cells (abstract; page 1827, right col., last para through page 1829, right col. first para; part of the limitations of claim 1 regarding a TLR-4 antagonist as active agent). Even though Gao et al does not expressly teach a method of treating multiple myeloma in a subject via administration of a TLR-4 antagonist to the subject, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to administer a TLR-4 antagonist in the claimed method of treatment since a TLR-4 antagonist is known to inhibit the proliferation of MM cells.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (E) and (G) above are seen to be applicable here since based on the prior art teachings, TLR-4 signaling is involved in multiple myeloma and a TLR-4 antagonist is known to inhibit proliferation of MM cell lines. Thus, it is obvious to administer an effective amount of a TLR-4 antagonist in a method treating multiple myeloma in a subject as instantly claimed.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. One of ordinary skill in the art would be motivated to administer a TLR-4 antagonist because in addition to suppressing the proliferation of MM cells it promoted apoptosis (cell death) and capsase activation in MM cells (page 1832, last para). Multiple pathways are inhibited.
Claims 2-4 recite mechanism of action. Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See M.P.E.P. 2145. 
Since the prior art suggests the administration of a TLR-4 antagonist for treating multiple myeloma, the effects recited in instant claims 2-4 should be seen. The artisan would also find it obvious to use the antagonist in the subject recited in claim 17.


Response to Applicant’s Remarks
Applicant has traversed the rejection of claims 1-4 under 35 USC 103 over Gao arguing that Gao teaches that andrographolide inhibits proliferation and induces apoptosison a single MM plasma cell line at high doses. Here again, no primary myeloma cells were used, so the inhibitor was tested on questionable cell lines. According to Fig. 6B andrographolide is not a TLR4 antagonist since it reduced TLR4 protein expression. In view of the teachings of Jego, the artisan would not have considered that Gao established therapeutic utility of TLR4 inhibitors for treatment of MM. Gao also teaches in vitro culture of an MM cell line in the absence of any stroma. Therefore, the effect on stroma cannot be achieved as in Ni. For these reasons the claims are not obvious over Gao (Remarks-page 9).
Applicant’s arguments have been considered but are not found to be persuasive. 
Gao teaches that its active agent andrographolide, in addition to down regulating the expression of TLR4, inhibits TLR4 signaling pathway (TLR4 activity; Abstract; page 1832, last para). This should also inhibit the growth of MM cells by acting only on the mesenchymal stromal cells and more particularly on the overexpression of TLR4 by mesenchymal stromal cells independently of any possible expression of this protein by myeloma cells when the said active agents are administered to the MM patient population. Gao’s teaching suggests that its TLR4 antagonist can be administered as an active agent in a method of treating MM in a subject. Therefore, there is a reasonable expectation of success that administration of celasterol to a human will have the effect recited in claim 4 and the effects recited in claims 2-3. The rejection is maintained.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ni et al (Acta Hematologica 2014, 131, 102-111; cited in IDS filed 06/21/2019; of record) in view of Wipf et al (Tetrahedron Letters, 2015, 56, 3087-3100; cited in PCT/ISA/237 filed 06/21/2019; of record).
The teachings of Ni et al is set forth above. Ni et al does not expressly teach the use of the compound of formula (I) recited in claim 5 as the TLR-4 antagonist.
Wipf et al teaches that isopropyl 2-acetamido--glucoside 16 (aka C34) is a TLR-4 inhibitor (abstract; page 3098, Fig. 1; the compound recited in claim 5).
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (A), (E) and (G) above are seen to be applicable here since based on the prior art teachings, TLR-4 signaling is involved in multiple myeloma and a TLR-4 antagonist is known to inhibit proliferation of MM cell lines and also the activity of TLR4 (Ni et al). The compound in instant claim 5 is known in the art (Wipf et al) to be a TLR-4 inhibitor. Thus, it is obvious to administer an effective amount of the TLR-4 antagonist as in claim 5 in a method treating multiple myeloma in a subject as instantly claimed.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. One of ordinary skill in the art would be motivated to administer a TLR-4 antagonist as in instant claim 5 in order to look for antagonists that have enhanced activity in the claimed method.
Response to Applicant’s Remarks
Applicant has traversed the rejection of claim 5 arguing that one skilled in the art would not have been motivated to adopt the method of Ni as recited in claim 1. It follows that Wipf fails to teach or suggest using the compound therein to treat myeloma cells, and more specifically, exploiting the TLR4 inhibitory activity of C34 in myeloma cell patients according to claim 1. This Wipf results do not render obvious the treatment according to claim 5 (Remarks-page 9)
Applicant’s arguments have been considered but are not found to be persuasive. From Ni’s teaching it is obvious that inhibition of TLR4 activity by a TLR4 antagonist can be used to treat multiple myeloma in a patient. For the reasons set forth above (in the Examiner’s response to the rejection over Ni), one of ordinary skill in the art would have a reasonable expectation of success in using a TLR4 antagonist in a method of treating MM in a patient. Wipf teaches that isopropyl 2-acetamido--glucoside (the compound recited in claim 5) is a TLR4 antagonist. Therefore, it is obvious to use the compound of Wipf in a method of treating MM in a patient. Wipf does not have to expressly teach the use of its compound for treating MM. It is obvious from the teaching of Ni. The rejection is maintained.

Claims 6-8 and new claims 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al (Acta Hematologica 2014, 131, 102-111; cited in IDS filed 06/21/2019; of record) in view of Wipf et al (Tetrahedron Letters, 2015, 56, 3087-3100; cited in PCT/ISA/237 filed 06/21/2019; of record) and further in view of Nishino et al (US 8,658,686 B2; of record).
The teachings of Ni et al and Wipf et al are set forth above. From the teachings of these two references, it is obvious that TLR4 is involved in multiple myeloma, and the compound recited in instant claim 7 is a TLR4 inhibitor, and it can be used in a method of treating multiple myeloma in a subject. However, Ni and Wipf do not expressly teach the use of at least one chemotherapeutic agent in combination with a TLR 4 antagonist as in claims 6 and 8.
Nishino et al teaches the use of its diazole derivatives in combination with other chemotherapeutic agents in a method of treating multiple myeloma. The derivatives can be administered in combination with other chemotherapeutic agents (col. 19, line 15 through col. 20, line 53; as in claims 6 and 8). From this teaching it is obvious that a TLR4 antagonist can be used in combination with a chemotherapeutic agent in a method of treating multiple myeloma as instantly claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to treat multiple myeloma in a subject via the administration of a TLR4 antagonist and at least one chemotherapeutic agent as in claims 6, 8 and 9 an also administer the compound of formula (I) as in claim 7 as the TLR4 antagonist since a TLR4 antagonist is known in the art to inhibit multiple myeloma (Ni et al), compound 34 (as in claim 7) is a TLR4 inhibitor (Wipf), and combination therapy using at least one other chemotherapeutic agent for treating multiple myeloma is known in the art.
It has been held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been taught individually in the prior art. See In re Kerkhoven, 205 USPQ 1069, CCPA 1980.
One of ordinary skill in the art would look for combinations of active agents that have an enhanced effect in inhibiting multiple myeloma. Combination of two active agents would also reduce the dosage needed. The artisan would have a reasonable expectation of success that the treatment would work in the subject that does not exhibit an increased level of expression of the gene encoding TLR4 protein at its MM plasmocytes compared to the level of a healthy subject as in claims 15-16 and the subjects recited in claims 18-19.



Response to Applicant’s Remarks
	Applicant has traversed the rejection of claims 6-8 over Ni in view of Wipf and Nishino arguing that nothing in Ni renders obvious the method of claim 1. In contrast the present application teaches that (i) the TLR4 molecule is overexpressed both at the transcriptional level and at the protein level in MM mesenchymal stromal cells compared to a healthy donor MSC’s, and (ii) the growth of MM cell line MOLP-6 is unaffected by the TLR4 antagonist C34 when grown on the MSC’s from a healthy donor, where C34 inhibits MOLP-6 growth when co-cultured with MM MSC’s (page 20, lines 18-23). These results demonstrate that TLR4 antagonist affects growth support that pathological MSC’s usually provide to malignant plasma cells. These results provide a rationale for combined treatment that associates a TLR4 antagonist that will target at least mesenchymal stromal cells of the MM patient, and a chemotherapeutic agent that is conventionally used in the treatment of MM and targets MM plasmocytes. The benefit of this combination is shown in example 5 which reports a synergistic effect on the inhibition of MM cells when the TLR4 antagonist, C34, is used in combination with a conventional chemotherapeutic agent (lenalidomide or melphalan). Claims 6-8 are therefore not obvious (Remarks-page 10).
	Applicant’s arguments have been considered but are not found to be persuasive. From Ni’s teaching it is obvious that inhibition of TLR4 activity by a TLR4 antagonist can be used to treat multiple myeloma in a patient. Wipf teaches that isopropyl 2-acetamido--glucoside (the compound recited in claim 7) is a TLR4 antagonist. Therefore, it is obvious to use the compound of Wipf in a method of treating MM in a patient, which is the same compound applicant is using in the claimed method. From Nishino’s teaching it is obvious to use a combination of chemotherapeutic agents for treating MM. Therefore, the combined teachings of the references suggest the use of a TLR4 inhibitor and another chemotherapeutic agent in a method of treating multiple myeloma. Nishino does not have to expressly teach the use of a TLR4 inhibitor for treating myeloma since it is rendered obvious by Ni and Wipf. Since the combined teachings of the prior art suggests the administration of the claimed TLR4 antagonist and another chemotherapeutic agent in a method of treating MM in a patient, there is reasonable expectation of success in looking for and observing the results as disclosed by the applicant at page 10 of the arguments. Just because these are not specifically disclosed in the prior art does not mean that these results distinguish the instant claims.
	Applicant asserts a synergistic effect based on Example 5. In Example 5 the effect of a combination of the claimed TLR4 inhibitor, namely C34, and melphalan and lenalidomide has been disclosed. Synergism has been shown for the said combination for only 100nM of the chemotherapeutic agents and 1m of C34. Claims 6 and 8 are drawn to the treatment of MM using a TLR4 specific antagonist and at least one chemotherapeutic agent, which can be any chemotherapeutic agent used for treating MM other than lenadilomide and melphalan. The recitation in claims 6 and 8 also include any concentration of the active agents and any TLR4 specific antagonist and chemotherapeutic agent. 
	According to Tallarida (Genes & Cancer, 2011, 2(11), 1003-1008; of record), synergism for a drug pair is not only dependent on the drug pair but also depends on the ratios of the doses. A range of dose ratios need to be found for synergism (page 1007, left col., see under subtitle: Optimizing the Drug Combination Dose Ratio). In view of this teaching of Tallarida, one of ordinary skill in the art will not extrapolate the synergistic effect seen with the combinations in Example 5 using only one concentration of the active agents for individual and combined effects, to a combination of all TLR4 specific antagonists and all concentrations as broadly encompassed by claims 6 and 8. In the absence of results regarding synergism for additional combinations of TLR4 specific antagonists and chemotherapeutic agents and concentrations, applicant is entitled to the claimed method of treatment only for a combination of C34 and the two specific chemotherapeutic agents used in Example 5 for the concentrations used. The rejection is maintained.

New Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al (Acta Hematologica 2014, 131, 102-111; cited in IDS filed 06/21/2019; of record) in view of Wipf et al (Tetrahedron Letters, 2015, 56, 3087-3100; cited in PCT/ISA/237 filed 06/21/2019; of record) and further in view of Palumbo et al (Journal of Clinical Oncology, 2007, 25(28), 4459-4465, newly cited).
The teachings of Ni et al and Wipf et al are set forth above. From the teachings of these two references, it is obvious that TLR4 is involved in multiple myeloma, and the compound recited in claims 11 and 13-14 is a TLR4 inhibitor, and it can be used in a method of treating multiple myeloma in a subject. However, Ni and Wipf do not expressly teach the use of at least one chemotherapeutic agent in combination with a TLR 4 antagonist as in claims 10 and 12.
Palumbo et al teach the use of lenalidomide and melphalan as active agent in a method of treating MM in patients (Abstract; page 4460-Patients and Methods; page 4461-Efficacy; the method as instantly claimed and the active agents recited in claims 10 and 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to treat multiple myeloma in a subject via the administration of a TLR4 antagonist as in claims 11, 13 and 14 in combination with melphalan or lenalidomide as in claims 10 and 12  since a TLR4 antagonist is known in the art to inhibit multiple myeloma and TLR4 activity (Ni et al), compound 34 (as in claims 11 and 13-14) is a TLR4 inhibitor (Wipf), and therapy using melphalan and lenalidomide as active agents (chemotherapeutic agents) for treating multiple myeloma is known in the art.
It has been held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been taught individually in the prior art. See In re Kerkhoven, 205 USPQ 1069, CCPA 1980.
One of ordinary skill in the art would look for combinations of active agents that have an enhanced effect in inhibiting multiple myeloma and TLR4 activity. Combination of a TLR$ antagonize with other chemotherapeutic agents known for treating MM would also reduce the dosage needed. 



Conclusion
Pending claims 1-8 and 10-19 are rejected


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623